Name: Commission Regulation (EEC) No 4160/87 of 29 December 1987 amending Council Regulations (EEC) No 391/68 and No 2764/75 as a consequence of the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  EU finance;  animal product
 Date Published: nan

 Avis juridique important|31987R4160Commission Regulation (EEC) No 4160/87 of 29 December 1987 amending Council Regulations (EEC) No 391/68 and No 2764/75 as a consequence of the introduction of the combined nomenclature Official Journal L 392 , 31/12/1987 P. 0046 - 0047 Finnish special edition: Chapter 3 Volume 25 P. 0247 Swedish special edition: Chapter 3 Volume 25 P. 0247 COMMISSION REGULATION (EEC) No 4160/87 of 29 December 1987 amending Council Regulations (EEC) No 391/68 and No 2764/75 as a consequence of the introduction of the combined nomenclatureTHE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as amended by Regulation (EEC) No 3985/87 (2) and in particular the second subparagraph of Article 15 (1) thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EEC) No 3906/87 (4), and in particular Article 4 (6) thereof, Whereas, with effect from 1 January 1988, Regulation (EEC) No 2658/87 establishes, on the basis of the Harmonized System, a combined goods nomenclature which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community; Whereas Commission Regulation (EEC) No 391/68 of 1 April 1968 laying down detailed rules for intervention buying-in in pigmeat (5), as last amended by Regulation (EEC) No 912/71 (6) and Council Regulation (EEC) No 2764/75 of 29 October 1975, laying down the rules for calculating a component of the levy on pig carcases (7), as last amended by Regulation (EEC) No 1475/86 (8), must be adapted to take account of the use of the new combined nomenclature based on the Harmonized System; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1The Annex to Regulation (EEC) No 391/68 is hereby replaced by the Annex hereto. Article 2Article 3a of Regulation (EEC) No 2764/75 is replaced by the following: 'Article 3a''Pig carcases'' shall be taken to mean carcases or half-carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through the centre of each cervical, dorsal, lumbar and sacral vertebra, and through the centre of the sternum and the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands).' Article 3This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 376, 31. 12. 1987, p. 1. (3) OJ No L 282, 1. 11. 1975, p. 1. (4) OJ No L 370, 30. 12. 1987, p. 11. (5) OJ No L 80, 2. 4. 1968, p. 5. (6) OJ No L 98, 1. 5. 1971, p. 42. (7) OJ No L 282, 1. 11. 1975, p. 21. (8) OJ No L 133, 21. 5. 1986, p. 39. ANNEX 'ANNEX Products which may be bought-in1. Carcases or half carcases, fresh or chilled (subheading ex 0203 11 10 of the combined nomenclature):(a) of animals slaughtered not more than four days previously and well bled;(b)symmetrically divided following the spine;(c)offered without head, chaps, necks, flare fat, kidneys, forefeet, tail, flank and marrow. 2.Bellies (streaky), fresh or chilled (subheading ex 0203 19 15 of the combined nomenclature):(a)of animals slaughtered not more than eight days previously;(b)of a maximum weight of 8 kg per piece;(c)having at least eight ribs and cut at a right angle from the shoulder between the third and fourth ribs;(d)presented ''with or without rind'' but without flank, outer pig fat or dugs. 3.Subcutaneous pig fat, fresh or chilled (subheading ex 0209 00 11 of the combined nomenclature):(a) of animals slaughtered not more than eight days previously;(b)cut at a right angle;(c)presented ''with or without rind'' free of meat;(d)of a minimum thickness of 2 cm and a minimum width of 15 cm between the back and the belly. 4.The products referred to in 1, 2 and 3 must have been chilled from the time of slaughtering until taken over and must have, when taken over, an internal temperature not exceeding + 4 °C.'